     8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 1 of 7 - Page ID # 322




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

SAMANTHA BUCHANAN and
STEVEN BUCHANAN,                                               Case No. 8:20-cv-301

                         Plaintiffs,
                                                                 CONSENT DECREE
     v.

MORTON SULLIVAN,

                         Defendant.


          THIS MATTER came before the Court upon the Parties’ joint request that this Consent

Decree be entered, incorporating the terms of a settlement reached between the Parties, as

indicated by the undersigned approvals of their respective counsel. The Court finds that this

Consent Decree should be entered, under the following terms.

          IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED as follows:

1.        This Consent Decree incorporates and orders the Parties to implement the terms and

          conditions of the Settlement Agreement attached hereto as Exhibit 1.

2.        Pursuant to the Parties’ Agreement, the Preliminary Injunction entered by this Court on

          January 15, 2021 (Doc. 32) is converted to a Permanent Injunction.

3.        This action is hereby dismissed with prejudice, subject to the Court’s continuing

          jurisdiction as stated below.

4.        The Court retains continuing jurisdiction for a period of two years after the entry of this

          Consent Decree, to enforce the Consent Decree and Permanent Injunction if and when

          needed. The two-year limitation on this Court’s continuing jurisdiction shall in no way

          prohibit either Party from otherwise seeking to enforce the Consent Decree and/or
  8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 2 of 7 - Page ID # 323




       Permanent Injunction if and when needed after the expiration of two years.



       Dated this 1st day of March, 2021.

                                               BY THE COURT:



                                               _______________________________________
                                               Brian C. Buescher
Approved as to form and content:               United States District Judge


SAMANTHA BUCHANAN and STEVEN                    MORTON SULLIVAN, Defendant.
BUCHANAN, Plaintiffs,


By s/ Robert S. Sherrets                        By __/s/ Terrence J. Salerno
   Robert S. Sherrets, No. 24791                   Terrence J. Salerno, No. 16035
   Sherrets Bruno & Vogt LLC                       809 North 96th Street, Suite 100
   260 Regency Parkway Drive, Suite 200            Omaha, NE 68114
   Omaha, NE 68114                                 (402) 502-9002
  (402) 390-1112
8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 3 of 7 - Page ID # 324




        EXHIBIT 1
8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 4 of 7 - Page ID # 325
8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 5 of 7 - Page ID # 326
8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 6 of 7 - Page ID # 327
8:20-cv-00301-BCB-MDN Doc # 46 Filed: 03/01/21 Page 7 of 7 - Page ID # 328
